Title: Nicholas P. Trist to James Madison, 10 June 1831
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                 June 10. ’31
                            
                        
                        
                        It has for some years, been a subject of regret with Mr Huygens to have passed near Montpellier without
                            having it in his power to make a pilgrimage to it. He now travels under circumstances more propitious to his wishes, and
                            affords me an opportunity to recall myself in an agreeable manner to your & Mrs Madison’s recollection
                        
                        
                            
                                N. P. Trist
                            
                        
                    